*396ON MOTION FOR REHEARING.
KRUEGER, Judge.
The State, by and through its able District Attorney, of Dallas County, has filed a motion for rehearing wherein it is asserted that we erred in our original opinion in holding inadmissible the testimony of the court reporter, as well as that of the foreman of the grand jury, relative to what appellant stated to the grand jury while his case was being investigated. The bills of exception complaining of the admission of this testimony show that appellant was in custody of the sheriff at the time. The State contends, however, that inasmuch as appellant merely objected to the introduction thereof on the ground that it was irrelevant, immaterial and no proper predicate had been laid for its introduction and not on the ground that the formal requirements of the law relative to a voluntary confession had been complied with, the objections were inadequate to point out to the trial court why the testimony was inadmissible. We stated in our original opinion that the rule seems to be that where testimony is obviously hurtful and inadmissible for any purpose that ordinarily any kind of an objection thereto will be deemed sufficient. In the instant case, the court and the District Attorney knew that appellant was confined in jail from the time he committed the alleged offense up to the time of his trial. Consequently, when the State undertook to show an oral statement by appellant to the grand jury, it was obvious to the court that this testimony was not admissible because the same was not in conformity with Art. 727, C. C. P. Hence, the objection that a proper predicate had not been laid for its introduction was sufficient. Before a voluntary confession of a defendant is admissible in evidence, a proper predicate for its introduction must be laid; that is, that the accused was given the proper statutory warning; that he made the confession to the person who gave him the warning; that his confession was reduced to writing and shown aliunde to have been signed by him. This, however, may appear from the face of the purported confession, and if so, the predicate is sufficient upon which it may be introduced.
Believing that the case was properly disposed of, the motion for rehearing is overruled.
.The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.